Summary Prospectus Supplement November 1, 2013 Putnam Small Cap Value Fund Summary Prospectus dated June 30, 2013 The fund will offer class R5 and class R6 shares to employer-sponsored retirement plans beginning on November 1, 2013. The prospectus is supplemented as follows to add information about class R5 and class R6 shares. The front cover page is supplemented to add class R5 and class R6 shares to the list of shares to which the prospectus relates, and to indicate that fund symbols for class R5 and class R6 shares are pending. The following information is added to Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) imposed onpurchases (as a (asa percentage of original purchase price Share class percentage of offering price) orredemption proceeds, whichever is lower) Class R5 NONE NONE Class R6 NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Distribution Acquired annual fund Management and service Other fund fees and operating Share class fees (12b-1) fees expenses expenses expenses Class R5 0.64% N/A 0.24%< 0.10% 0.98% Class R6 0.64% N/A 0.14% < 0.10% 0.88% < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and class R6 shares. Example Share class 1 year 3 years 5 years 10 years Class R5 $100 $312 $542 $1,201 Class R6 $90 $281 $488 $1,084 284547 11/13
